UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 30, 2008 SUMMIT GLOBAL LOGISTICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-51091 20-0781155 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification Number) One Meadowlands Plaza, 11 th Floor East Rutherford, New Jersey (Address of Principal Executive Offices) (Zip Code) 1 (201) 806-3700 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 1.01. Entry into a Material Definitive Agreement. Item 1.03. Bankruptcy or Receivership. Item 2.04. Triggering Events that Accelerate or Increase a Direct Financial Obligation On January 30, 2008, we and certain of our subsidiaries filed a voluntary petition for relief under Chapter 11 of the United States Bankruptcy Code (the Bankruptcy Code) in the United States Bankruptcy Court for the District of New Jersey (the Bankruptcy Court), in re Summit Global Logistics, Inc., Case Number 08-11566. We will continue to operate our business as a debtor in possession (DIP) under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code and orders of the Bankruptcy Court. The filing of the voluntary petition for relief under Chapter 11 of the Bankruptcy Code constituted an event of default, under our senior secured credit facility and our convertible notes. This event of default (i) caused an automatic acceleration of the indebtedness underlying our senior secured debt in the amount of approximately $51 million and (ii) affords the convertible note holders the right to require us to redeem, upon written notice, convertible notes evidencing indebtedness in the approximate amount of $95 million. Any related legal actions would be subject to the automatic stay under the
